Case 6:19-cv-01333-RBD-EJK Document 103 Filed 04/20/20 Page 1 of 3 PageID 1300



                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

 NICHIA CORPORATION,                              )
                                                  )
                   Plaintiff,                     )
                                                  )   Case No. 6:19-cv-1333-RBD-EJK
 v.                                               )
                                                  )
 LIGHTING SCIENCE GROUP CORP.,                    )
                                                  )
                   Defendant.                     )
                                                  )
                                                  )

        PLAINTIFF NICHIA CORPORATION’S NOTICE OF WITHDRAWAL OF
      MOTION TO STRIKE DEFENDANT’S NON-INFRINGEMENT DISCLOSURES --
                     SET FOR HEARING ON APRIL 21, 2020

         Nichia Corporation respectfully submits this Notice of Withdrawal of its Motion to Strike

 Defendant’s Non-Infringement Contentions (Doc. No. 52), which is set for hearing on Tuesday,

 April 21, 2020.

         On the evening of Friday, April 17, 2020, Defendant Served Supplemental Non-

 Infringement Contentions. The updated contentions are a supplement to Defendant’s contentions

 served on January 8, 2020, and address the primary concerns raised in Nichia’s Motion to Strike

 (Doc. No. 52), filed on January 27, 2020.

         Accordingly, Nichia withdraws its Motion to Strike Defendant’s Non-Infringement

 Contentions.



 Dated: April 20, 2020                        Respectfully submitted,

                                              CARLTON FIELDS, P.A.

                                              By: /s/ Daniel C. Johnson
                                              Daniel C. Johnson
                                              Trial Counsel


         121773367.1
Case 6:19-cv-01333-RBD-EJK Document 103 Filed 04/20/20 Page 2 of 3 PageID 1301



                                    Florida Bar No. 522880
                                    djohnson@carltonfields.com
                                    200 S. Orange Ave., Ste. 1000
                                    Orlando, Florida 32801-3400
                                    Tel. No.: (407) 244-8237
                                    Fax No.: (407) 648-9099

                                    Eleanor M. Yost
                                    Florida Bar No. 1003178
                                    eyost@carltonfields.com
                                    William (Ty) Giltinan
                                    Florida Bar No. 27810
                                    wgiltinan@carltonfields.com
                                    J. Coy Stull
                                    Florida Bar No. 15764
                                    jstull@carltonfields.com
                                    4221 W. Boy Scout Boulevard
                                    Suite 1000
                                    Tampa, Florida 33607-5780
                                    Tel. No.: (813) 229-4395
                                    Fax No.: (813) 229-4133

                                    -and-

                                    ROTHWELL, FIGG, ERNST & MANBECK,
                                    P.C.

                                    Robert P. Parker (Trial Counsel) (pro hac vice)
                                    rparker@rfem.com
                                    Jenny Colgate (pro hac vice)
                                    jcolgate@rfem.com
                                    Michael Jones (pro hac vice)
                                    mjones@rfem.com
                                    Daniel McCallum (pro hac vice)
                                    dmccallum@rfem.com
                                    Mark Rawls (pro hac vice)
                                    mrawls@rfem.com
                                    607 14th Street N.W., Suite 800
                                    Washington, DC 20005
                                    Tel. No.: (202) 783-6040
                                    Fax No. : (202) 783-6031

                                    Attorneys for Plaintiff Nichia Corporation




                                       2
 121773367.1
Case 6:19-cv-01333-RBD-EJK Document 103 Filed 04/20/20 Page 3 of 3 PageID 1302




                                 CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the above and foregoing has been

 furnished, electronically, through the CM/ECF system, to all counsel of record on this 20th day

 of April, 2020.


                                            /s/Daniel C. Johnson
                                            Daniel C. Johnson




                                               3
 121773367.1
